Citation Nr: 1600102	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  07-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for headaches.

(The issue of entitlement to service connection for an acquired psychiatric disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976, with additional service in the Army reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified before the Board at a hearing held via videoconference.  A transcript of the hearing is included in the electronic claims file. 

In October 2011, the Board remanded the claim for additional development.  Thereafter, in September 2014, the Board denied entitlement to service connection for headaches.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court granted the parties' Joint Motion for Partial Remand, vacated the Board's September 2014 decision with respect to the denial of the headache claim, and remanded the matter for reconsideration in accordance with the directives outlined in the Joint Motion.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 Joint Motion for Partial Remand concluded that the November 2011 VA examination for the Veteran's headaches was inadequate for two reasons.  First, the examiner relied on an inaccurate factual premise that the Veteran had never been diagnosed with a headache condition previously, but the record showed that he had been diagnosed with migraine-type headaches during a January 2005 VA examination.  Second, the examiner opined that it was less likely as not that the Veteran's headaches were caused by or the result of his military service, with the rationale that although the Veteran complained of headaches prior to service, there was no indication that it was aggravated beyond its normal progression by service.  Such a holding was inconsistent with the Board's conclusion that the Veteran's service entrance examination was normal and that his lay reports of a history of headaches three years before service were not sufficient to overcome the presumption of soundness at entrance.  As such, a remand for a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his claimed headache disability.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct a physical examination, with any indicated diagnostic testing. 

After completing the following, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently headache disability was incurred in or is otherwise related to any incident of the Veteran's military service.  

In reaching that conclusion, the examiner should presume that the Veteran entered military service in sound condition without a preexisting headache disability.  (Should the examiner conclude that the evidence clearly and unmistakably demonstrates that a headache disability preexisted service, the examiner must provide a rationale for the conclusion and offer an opinion as to whether there is clear and unmistakable evidence that the headache disability was not aggravated beyond the natural course of the disease during service.)

In addition to the foregoing, the examiner's attention is directed to the January 2005 VA examination report that included a diagnosis of migrainous type headaches.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




